Luke, J.
1. Ordinarily a broker employed to obtain a loan for a borrower does not fulfil his engagement by simply finding a person who is ready, able, and willing to make the loan on the terms on which the borrower has contracted to take it, but he must either tender the money or produce the person willing to make the loan on the terms agreed, unless the borrower, at the time the broker advises him that he has such a person ready, able, and willing to make the loan refuses to accept the loan.
(a) Such authority to the broker may be revoked by the borrower at any time prior to the finding of the lender who is willing, able, and ready to make the loan upon the terms of the agreement of the borrower. Such revocation, however, cannot be made after noticé to the borrower that he has procured the lender ready, able, and willing to make the loan upon the security and terms agreed.
2. The evidence upon the trial of this case was in some particulars com flicting, but there was ample evidence to support the verdict, which has the approval of the trial court. There is no error of law complained of which, in the light of the record as a whole, requires a reversal of the judgment overruling the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.